J-S51031-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA          :   IN THE SUPERIOR COURT OF
                                          :        PENNSYLVANIA
                                          :
               v.                         :
                                          :
                                          :
    FLOYD CONSTANTIN BOGLE                :
                                          :
                     Appellant            :   No. 592 MDA 2020

              Appeal from the PCRA Order Entered March 16, 2020
       In the Court of Common Pleas of Berks County Criminal Division at
                        No(s): CP-06-CR-0003127-2008


BEFORE: MURRAY, J., McLAUGHLIN, J., and McCAFFERY, J.

MEMORANDUM BY McCAFFERY, J.:                    FILED FEBRUARY 04, 2021

        Floyd Constantin Bogle (Appellant) appeals from the order of the Court

of Common Pleas of Berks County dismissing his petition brought under the

Post Conviction Relief Act (PCRA)1 after a hearing.       This Court initially

remanded this matter to the PCRA court for appointment of counsel and an

evidentiary hearing on the issue of defense counsel’s ineffectiveness.

Commonwealth v. Bogle, 495 MDA 2017 (unpub. memo. at 1) (Pa. Super.

Oct. 19, 2017). We affirm.

        This Court recounted the circumstances surrounding the remand as

follows:2



1   42 Pa.C.S. §§ 9541-9546.

2 A fuller account of the underlying events and trial is available at
Commonwealth v. Bogle, 1078 MDA 2011 (unpub. memo. at 1-3) (Pa.
Super. July 19, 2012).
J-S51031-20


           On January 27, 2011, a jury found Appellant guilty of First–
     Degree Murder, Aggravated Assault, and Possession of an
     Instrument of Crime (“PIC”) in connection with the fatal stabbing
     of his father. On March 16, 2011, the court sentenced him to a
     mandatory term of life in prison for First–Degree Murder with
     credit for time served, and a concurrent sentence of 4 to 24
     months’ incarceration for PIC.3 This Court affirmed the Judgment
     of Sentence and the Pennsylvania Supreme Court denied
     allowance of appeal. See Bogle, 1078 MDA 2011, appeal denied,
     63 A.3d 772 (Pa. 2013). On October 7, 2013, the United States
     Supreme Court denied Appellant’s Petition for Writ of Certiorari.
     Bogle v. Pennsylvania, 134 S.Ct. 231 (2013).

            On June 14, 2014, Appellant filed a 51–page pro se PCRA
     Petition. The court appointed counsel and on February 22, 2016,
     entered an Order providing counsel with 90 days to file an
     amended PCRA Petition. On April 29, 2016, counsel filed a Petition
     for Leave to Withdraw as Counsel, in which he also sought the
     court’s permission for Appellant to represent himself. On May 4,
     2016, Appellant filed a pro se Motion to Proceed Pro Se. The court
     held a status conference after which it deferred ruling on the
     Motions after counsel and Appellant had apparently worked out
     their differences and Appellant agreed to proceed with counsel
     representing him.

            On October 6, 2016, the court entered an Order scheduling
     a PCRA Hearing. However, on October 31, 2016, PCRA counsel
     filed a Turner/Finley “no-merit letter” requesting leave to
     withdraw as counsel. See Commonwealth v. Turner, 544 A.2d
     927 (Pa. 1988); Commonwealth v. Finley, 550 A.2d 213 (Pa.
     Super. 1988) (en banc). Appellant filed a letter in response, and
     on December 9, 2016, he filed a pro se “First Supplement to PCRA
     Petition” (“First Supplement”). On December 30, 2016, the PCRA
     court filed a Notice of Intent to Dismiss pursuant to Pa.R.Crim.P.
     907.




3 Relevant to this appeal, on the first day of trial, Appellant rejected the
Commonwealth’s offer of an open nolo contendere plea to Third–Degree
Murder on which the court informed him he could receive a sentence of 20 to
40 years’ incarceration. See discussion, infra.


                                   -2-
J-S51031-20


             On January 17, 2017, the court granted counsel’s request
      to withdraw from representation. On January 26, 2017, Appellant
      filed a pro se response to the Rule 907 Notice. On February 22,
      2017, the Court entered the order dismissing Appellant’s PCRA
      Petition. Appellant filed a timely pro se Notice of Appeal. . . .

Bogle, 495 MDA 2017 (unpub. memo. at 2-3).

      Although Appellant raised several issues when this appeal was last

before this Court, the Court remanded the case for a hearing on one issue:

the impact of potential counsel ineffectiveness for failing to interject when the

trial court mistakenly informed Appellant during a plea colloquy that if he were

to be convicted of first degree murder, he would be sentenced to “a maximum

of 25 [years to] life” in prison. Bogle, 495 MDA 2017 (unpub. memo. at 8).

This is the exchange in its entirety:

      The Court: Mr. Bogle, it’s my understanding that you have chosen
      not to enter a plea of any kind and you’re going to go to trial; is
      that correct?

      [Appellant]: Yes, sir.

      The Court: I think counsel for each of the parties wants to place
      on the record what that offer was and the fact that you’ve rejected
      it.

      [Defense Counsel]: Your Honor, as defense understood, the offer
      was an open nolo contendere plea to third degree murder.

      [Prosecutor]: That’s correct, Your Honor.

      The Court: Do you understand that, Mr. Bogle? Do you understand
      the no contest plea?

      [Appellant]: Yes, I do.

      The Court: Do you understand the difference between third[-]
      degree murder and first[-]degree murder, second[-]degree
      murder?

                                        -3-
J-S51031-20



      [Appellant]: In terms of?

      The Court: In terms of the elements of the offenses.

      [Appellant]: Yes, sir.

      The Court: Do you understand the difference in possible
      sentencing?

      [Appellant]: Yes, sir.

      The Court: For each of those three crimes? Do you understand?

      [Appellant]: You mean———

      The Court: In other words, first[-]degree murder, it would
      carry a maximum sentence of 25 years to life. Do you
      understand that?

N.T. Plea Hrg. at 6–8 (emphasis added).4

      This Court added that “[t]he court and defense counsel then explained

that under the terms of the plea deal he was rejecting, the guidelines provided

that with his past clean record, he could be sentenced to six years, although

there was no guarantee that he would not get 20 to 40 years.” Bogle, 495

MDA 2017 (unpub. memo. at 10). Applying Lafler v. Cooper, 566 U.S. 156

(2012), this Court stated that the Sixth Amendment plainly requires effective

assistance at all critical stages, including the plea bargaining process. Bogle,

495 MDA 2017 (unpub. memo. at 10-13).



4 We note that Appellant was technically represented by two attorneys, but it
is clear from the record that one attorney took a leading role in trial
preparation and communication with Appellant. Thus when we refer to
counsel, it is generally to that individual, though both were present during the
flawed colloquy and neither interjected.

                                     -4-
J-S51031-20


      Here, it is clear that the trial court erred in telling Appellant during
      the plea colloquy that if he were convicted of First–Degree Murder,
      he would receive a sentence of 25 years to life imprisonment . . .
      It is also clear from the trial transcripts that plea counsel did not
      correct the court’s incorrect statement at that time. Appellant’s
      averment—that but for counsel’s failure to correct the trial court
      and failure to inform him of the mandatory sentence of life without
      parole, he would have accepted the plea offer—raises an issue of
      merit.

Id. at 12.

      Because the PCRA court had not at that point held an evidentiary

hearing, this Court could not properly apply our standard for ineffective

assistance claims.
      Without such evidence, we are unable to determine whether
      Appellant has met the second and third prongs of the
      [Commonwealth v. Pierce, 527 A.2d 973 (Pa. 1986)] test, i.e.,
      whether there was a reasonable basis for counsel’s action or
      inaction, and whether the outcome of the case would have been
      different but for those actions . . . [B]ecause of the grave liberty
      interest at issue here, we are constrained to remand for the PCRA
      court to appoint counsel and proceed with an evidentiary hearing
      on the issue of plea counsel’s performance.

Id. at 13.

      On November 13, 2019, the PCRA court held an evidentiary hearing on

this claim of counsel’s ineffectiveness. At the hearing, Appellant testified as

follows:

      I can remember that the D.A. comes to [trial counsel] and I, we
      had a discussion about an offer for third-degree murder, which at
      first I had accepted, then I rejected, because at the time of the
      offer, I think that [trial counsel] was not giving me all the facts
      about the plea offer. I did accept that offer. They came to sign it
      and everything when I was in the holdings area, and I did reject
      that offer. At that, counsel was — I believe that counsel was trying
      to get over with the case because of all that time and ups and
      downs and the situation of the case in general. That’s my opinion.


                                       -5-
J-S51031-20


            Then I went before the Judge in which the Judge gave me,
     I thought, I believed, all the facts about the plea offer. The Judge
     told me it’s first-degree murder, maximum sentence was 25 to
     life. And the Judge asked me not to — like I said, [not to] discredit
     the Judge either, I respect his office — asked me if I understood
     that. I said yes. And I did believe the Judge has the right and
     the power and the authority to give me that kind of sentence. The
     Judge also told me if I should accept that plea offer, of third
     degree, the maximum would be 20 to 40, and that I could get that
     time if I accept that plea offer, in which I told the Judge I
     understand that too.

            That offer, again, was rejected by me because 20 to 40 and
     25 to life was not much difference to me, because, in any case, I
     would still see the parole board if I accept 25 to life by losing a
     trial, or if I get 20 to 40. Therefore, going to trial was the right
     thing to do at that time to me, I believe, believing a win would be
     much better than the offer, and even if I would [lose], 25 to life
     would give me the hope to go home. That’s my whole theory
     around that situation after hearing 25 to life.

            But when the Judge sentenced me to life without parole, I
     asked both my counsel, why didn’t I get 25 to life? And they told
     me, they believed they were ineffective and that I must remember
     to file an appeal that they were ineffective. And I did what I was
     told making this ineffective claim and this — excuse me — about
     this very case at hand right now.

            So I did believe at that one point that 25 to life was the
     offer, the Judge had the authority to give me that, and I never got
     that.

N.T. PCRA Hrg., 11/13/19, at 5-6. It is plain from the transcript that, while

Appellant has functional command of English, it is not his native tongue. See

id. at 8 (“At that time of incarceration, my limited English, my limited

understanding of the law, my limited knowledge in America and the United




                                     -6-
J-S51031-20



States have given me the confidence that the Judge is the person to believe

more than anyone else.”).5

        Trial counsel testified that the Commonwealth extended a pretrial offer

to Appellant: if he entered a nolo contendere plea to third degree murder, the

Commonwealth would recommend a sentence of seven and a half to fifteen

years of incarceration. N.T. PCRA Hrg. at 16-17. Counsel also testified that

he encouraged Appellant to take the deal, characterizing it as “very good” and

that at the time, he explained to Appellant that in Pennsylvania, unlike in some

other jurisdictions, “life means life.” Id. Counsel also testified that he warned

Appellant he was facing a potential life sentence as early as the preliminary

hearing stage. Id. at 26. At that time, Appellant indicated to counsel that he

would take the deal. Id. at 19. However, on the morning that Appellant was

to go before the trial court and enter his plea, he informed counsel that he no

longer wanted to take a plea. Id. at 20. Counsel also testified that Appellant

told him that if he were to be deported to Jamaica after being convicted of his

father’s murder, he feared he would be killed. Id. at 28.

        During the PCRA hearing, Appellant claimed that counsel did not advise

him at the time (just prior to trial) that the Commonwealth was offering to

recommend seven and a half to fifteen years. He stated that the PCRA hearing

was “the first time I heard a number under 20 years.” N.T. PCRA Hrg. at 47.6



5   Appellant was born in Jamaica. N.T. PCRA Hrg. at 11.

6   Trial counsel testified that he accurately conveyed the plea offer. Id. at 54.

                                       -7-
J-S51031-20



He also expressed that after a failed Pa.R.Crim.P. 600 motion that the trial

court apparently found to be waived, he lost confidence in trial counsel and

therefore trusted the trial judge over counsel “because [trial counsel’s] word

failed me over and over.” Id. at 48.

      A PCRA petitioner raising a claim of ineffective assistance must prove,

by a preponderance of the evidence, that his conviction or sentence resulted

from the “[i]neffective assistance of counsel which, in the circumstances of

the particular case, so undermined the truth-determining process that no

reliable adjudication of guilt or innocence could have taken place.” 42 Pa.C.S.

§ 9543(a)(2)(ii). In evaluating constitutional ineffectiveness claims, we apply

the Pierce/Strickland standard. See Pierce, 527 A.2d 973; Strickland v.

Washington, 466 U.S. 668 (1984). To prove that counsel was ineffective,

the petitioner must show that: (1) the underlying claim is of arguable merit;

(2) counsel had no reasonable basis for the contested action or inaction; and

(3) the petitioner suffered actual prejudice as a result. Commonwealth v.

Ali, 10 A.3d 282, 291 (Pa. 2010). “If a petitioner fails to prove any of these

prongs, his claim fails.” Commonwealth v. Simpson, 66 A.3d 253, 260 (Pa.

2013) (citation omitted). We apply a de novo standard to a PCRA court’s legal

conclusions; the PCRA court’s credibility determinations, when supported by

the record, are binding on appeal. See Commonwealth v. Mason, 130 A.3d

601, 617 (Pa. 2015); Commonwealth v. Roney, 79 A.3d 595, 603 (Pa.

2013).




                                     -8-
J-S51031-20



      A prior panel already established that the first prong is satisfied here –

Appellant’s claim had arguable merit as pled. Bogle, 495 MDA 2017 (unpub.

memo. at 12). We believe it self-evident that there was no reasonable basis

for counsel’s inaction – there could be no reasonable basis designed to

effectuate Appellant’s interest in failing to correct this misinformation at the

time it was delivered or as soon as possible afterward. 7 The question, then,

is whether Appellant established by a preponderance of the evidence that he

suffered actual prejudice.

      Appellant argues, as he must, that he was “certainly prejudiced by this

error” and “the proceeding would have had a different outcome had his

attorneys acted differently.”   Appellant’s Brief at 11.   The Commonwealth

disagrees, asserting that Appellant had been warned on many occasions as to

the actual penalty he was risking by forgoing the deal and pursuing trial.

Commonwealth’s Brief at 7.

      The PCRA court answers in the negative as well, making a factual finding

that counsel had informed Appellant on several occasions prior to trial that a

conviction for first degree murder carried a mandatory life sentence without


7 Counsel’s chagrin at their inaction radiates from the pages of the PCRA
hearing notes.     We take this opportunity to observe that error is,
unfortunately, a part of legal practice, as it is a part of medical practice and
of life. See, e.g., Atul Gawande, The Checklist Manifesto: How to Get
Things Right (Metro. Bks. 2009). The attorneys who represented Appellant
were public defenders, upholding one of our most precious constitutional
protections under Gideon v. Wainwright, 372 U.S. 335 (1963). It does not
derogate in any way the seriousness of our present inquiry to say that, in that
they have erred, they are in high and populous company.


                                     -9-
J-S51031-20



the possibility of parole. PCRA Ct. Op. at 4. The PCRA court also found that

Appellant “would not have accepted any offer that was presented to him by

the Commonwealth – regardless of what this [c]ourt said.” Id.8 The PCRA

court quotes Appellant as having said, after the flawed colloquy had continued

its course, “Sir, I would not even take time served. I’m going to trial.” Id. at

9.

      It would be impossible to disregard the trial court’s credibility

assessments, and therefore Appellant’s claim cannot merit relief, as he cannot

establish by a preponderance that but for counsel’s inaction he would have

changed his mind a second time (at least) and taken the plea that he had

announced just that morning he would not take, as he boldly declaimed at the

colloquy’s close.   We note that Appellant’s testimony, while critical of trial

counsel, seems to articulate (in layman’s terminology) a different theory than

the one presented on paper:      because the attorney-client relationship had

deteriorated (due, in part, to the trial court’s apparent finding of waiver in a

motion Appellant viewed as very important), and because it was not


8 In its recounting of the facts adduced at the PCRA hearing and its findings
thereof, the PCRA court misstates one important point. Its opinion reads
“During the PCRA hearing, [Appellant] explained that if he was convicted of
murder, he would be deported to Jamaica where his life would likely be in
danger as retribution for the murder.” Trial Ct. PCRA Op. at 8, citing N.T.
PCRA Hrg at 28, 30, 31). It was trial counsel who testified that this was so,
not Appellant. Appellant testified that this was false, and that he was trying
to explain to counsel that there are significant differences in the systems of
justice in Jamaica and the United States. He testified, “I was not telling him
that I was afraid of going back to Jamaica. I was not telling him that people
were going to kill me in Jamaica. I was just telling him about how the Jamaica
system runs comparing to the United States system.” N.T. PCRA Hrg. at 44.

                                     - 10 -
J-S51031-20



unreasonable for him, under those conditions, to put greater stock in the word

of a judge than the advice of counsel, his plea refusal was not knowingly made.

However, this theory is not before us and was not presented to the trial court

in pleadings, and therefore we need not proceed in uncharted waters.

      Order affirmed.

      Judge Murray joins this Memorandum.

      Judge McLaughlin concurs in the result.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/4/2021




                                    - 11 -